FILED
                            NOT FOR PUBLICATION                             APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VERNON ALVIN LOUISVILLE, Jr.,                    No. 10-56800

               Petitioner - Appellant,           D.C. No. 2:10-cv-03070-AG

  v.
                                                 MEMORANDUM *
A. W. GIBBS,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Federal prisoner Vernon Alvin Louisville, Jr. appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2241 habeas petition. We have

jurisdiction under 28 U.S.C. § 1291. We review the denial of a section 2241




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
habeas petition de novo and factual findings for clear error, see Reynolds v.

Thomas, 603 F.3d 1144, 1148 (9th Cir. 2010), and we affirm.

      Louisville contends that he is entitled to credit toward his federal sentence

for the time he served in state custody before he was released to federal authorities

on September 14, 2007. This argument fails because the time Louisville spent in

state custody was already credited toward his state sentence. See 18 U.S.C.

§ 3585(b); Allen v. Crabtree, 153 F.3d 1030, 1033 (9th Cir. 1998) (noting that

section 3585(b) disallows double crediting for time served).

      AFFIRMED.




                                          2                                     10-56800